DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 6/1/2022. Claims 1, 4, 10 and 13 have been amended. Claims 1-20 are pending, while claims 18-20 have been withdrawn.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s Amendment to the record appears below.  Should changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The application has been amended as follows:

In the claims:
18-20.	(Canceled).

 	This application is in condition for allowance except for the presence of claims 18-20 directed to inventions non-elected without traverse. Accordingly, claims 18-20 have been cancelled. See MPEP § 821.03.

Reasons for Allowance
 	Claims 1-17 are allowed.

 	The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 10, none of the prior art of record, taken individually or in any combination, teach inter alia, receiving the preferences of the first user from the first client device on the first preference user interface during the first preference selection session; sorting the plurality of time slots based on the preferences of the first user and compiling a first list of time slots; sending the first list of time slots to the first client device…receiving the preferences of the second user from the second client device on the second preference user interface during the second preference selection session; sorting the plurality of time slots based on the preferences of the second user and compiling a second list of time slots; sending the second list of time slots to the second client device; causing the first display of the first client device to start a first bidding session and display a first live bidding user interface and the first list of time slots to receive a first user selection; receiving the first user selection of a time slot from the first user among the first list of time slots during the first bidding session; causing the second display of the second client device to start a second bidding session and display a second live bidding user interface and the second list of time slots to receive a second user selection; and receiving the second user selection of a time slot from the second user among the second list of time slots during the second bidding session.

 	The prior art reference most closely resembling Applicant’s claimed invention is De Grano et al (Accommodating individual preferences in nurse scheduling via auctions and optimization).
 De Grano et al disclose obtaining nurses’ preferences for specific days and shifts, and works to build a schedule that accommodates those preferences while maintaining important hospital constraints. An auction is used to obtain preferences, page 229, column 1, wherein This bid package could be submitted on paper or using a web interface, page 230, column 1. The schedule period for the nursing unit (e.g. 1 week, 1 month), the number of shifts per day, and the required coverage for each shift are determined before the auction takes place. Nurses are allocated a predetermined number of points to use for bidding, page 230, column 1. 
The auction stage consists of a bidding step followed by an award step. The bidding is flexible; in other words, nurses may split up their points for shifts however they like. Nurses make their selections and submit a bid package with their “on” and “off” shifts and the number of points they have allocated to each. Each nurse submits a complete bid package before any awards are made, page 230, column 1. 
In Table 2, there are six shifts which overlap the 3 A.M.–7 A.M. time period. A bid on any of those shifts would be competing for the same time slot. Selecting candidate winners is based upon whether the bid is the highest in every time period which it spans, page 231, column 2. The award step first checks the candidate winning bids to determine if a feasible schedule can be constructed if those candidates are selected as winners (awarded the shift). This is accomplished with the optimization model. If the candidate winning bids are feasible, the award step is complete and all candidates are awarded their shifts, page 230, column 2.

 	However, none of the cited prior art, taken individually or in any combination, teach, inter alia, the limitations discussed above with respect to independent claims 1 and 10.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 24, 2022